UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6344


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VANCE MARCEL GIBSON, a/k/a Reginald Hilton Belton,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem.    James A. Beaty,
Jr., Chief District Judge. (6:93-cr-00211-WLO-1)


Submitted:   September 30, 2010           Decided:   October 8, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vance Marcel Gibson, Appellant Pro Se.    Sandra Jane Hairston,
Angela Hewlett Miller, Assistant United States Attorneys,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Vance      Marcel     Gibson       appeals     the   district         court’s

orders denying his motion for a reduction of sentence filed,

pursuant to 18 U.S.C. § 3582(c)(2) (2006), and his motion for

reconsideration.         We   have   reviewed      the     record      and      find   no

reversible error.         Accordingly, we affirm the district court’s

orders    for    the   reasons    stated       there.      See   United      States     v.

Gibson,    No.    6:93-cr-00211-WLO-1          (M.D.N.C.       Jan.   22    &    May   11,

2010).     Further, we deny Gibson’s motion for the appointment of

counsel.     We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented       in   the       materials

before    the    court    and    argument      would     not   aid    the    decisional

process.

                                                                                 AFFIRMED




                                           2